


MEMBERSHIP UNIT REPURCHASE AGREEMENT


THIS MEMBERSHIP UNIT REPURCHASE AGREEMENT, (the “Agreement”) is executed as of
December 12, 2012 (the “Effective Date”), by and between GOLDEN GRAIN ENERGY,
LLC, an Iowa limited liability company (the “Company”); STEVEN J. RETTERATH, an
individual resident of Florida (“Retterath”); POMPANO BEACH HOLDINGS, LLC, a
Florida limited liability company (“Pompano”); and DELRAY LAND HOLDINGS, LLC, a
Florida limited liability company (“Delray”). Collectively, Retterath, Pompano
and Delray are referred to herein as the “Members.”


W I T N E S S E T H:


WHEREAS, Retterath is the owner of One Million (1,000,000) of the Company's
membership units represented by Certificate Number A1132; Pompano is the owner
of One Million (1,000,000) of the Company's membership units represented by
Certificate Number A1130; and Delray is the owner of Two Million Five Hundred
Seventy-Seven Thousand (2,577,000) of the Company's membership units represented
by Certificates Numbered A1129 and A1131 (collectively the “Units”); and


WHEREAS, the Company desires to repurchase and retire, and the Members desires
to have the Company repurchase and retire, the Units pursuant to the terms and
conditions set forth below.


NOW, THEREFORE, for good and valuable consideration given, received and
acknowledged, the parties agree as follows:


1.    Repurchase. At the Closing (as hereinafter defined), the Company shall
repurchase all, but not less than all, of the Units from the Members, free and
clear of all liens, security interests, claims and encumbrances, and the
Members' interests in the Company shall be terminated. The Members acknowledge
and agree that the Members shall not be entitled to receive any distribution of
income from the Company or exercise any rights as a member of the Company
following the Closing. THIS AGREEMENT SHALL NO LONGER BE A BINDING OFFER AND
SHALL BE NULL AND VOID AND OF NO FURTHER EFFECT IF IT IS NOT FULLY SIGNED BY
MEMBERS AND DELIVERED TO THE COMPANY PRIOR TO 5:00 P.M. LOCAL TIME ON WEDNESDAY,
DECEMBER 12, 2012.


2.    Payment. The purchase price for the Units shall be Seventeen Million and
00/100 United States Dollars ($17,000,000.00) (the “Purchase Price”). The
Company shall deliver the Purchase Price to the Members pro-rata based on their
respective unit holdings on or before the Closing Date. The payments shall be
made by check or wire transfer at the direction of the Members.
    
3.    Warranties and Representations. Each of Retterath, Pompano and Delray
warrants and represents that: (i) They are the sole owner of the Units that are
registered in their respective names and have the full and unrestricted right to
permit the repurchase described in this Agreement; (ii) They shall transfer the
Units to the Company free and clear of any liens, security interests, claims or
encumbrances; (iii) No person or entity other than the Members has any right,
title or interest whatsoever in or to the Units; (iv) The Members have received
and reviewed copies of the Company's periodic reports as filed with the
Securities and Exchange Commission (the “Company Information”); (v) In making
the decision regarding the repurchase of the Units, the Members are relying
solely upon the Company Information and the Members' legal and financial
advisors and independent investigations and not upon the Company or any of its
members, managers, officers, directors, employees or representatives with
respect to value, tax, business, economic or other considerations involved in
this transaction; (vi) The Members have the full power and authority to execute,
deliver, enter into and perform their respective obligations under this
Agreement, and no authorization, consent or approval of any other party is
necessary to the validity of the transaction contemplated by the Agreement or to
permit the consummation of the transaction contemplated herein; (vii) All
corporate or other proceedings required to be taken by the Members, its members,
managers or directors to authorize the Members to enter into and carry out this
Agreement have been properly taken; and (viii) Members acknowledge and agree
that by having the Units repurchased by the




--------------------------------------------------------------------------------




Company, Members' no longer have any right to appoint any directors to the
Company's board of directors.


4.    Indemnification. The Members agree, jointly and severally, to indemnify,
defend and hold harmless the Company and its members, managers, officers,
directors, employees and representatives from and against any and all claims,
suits, losses, liabilities, costs, damages, expenses, including reasonable
attorneys' fees and costs, arising, directly or indirectly, out of or resulting
from: (i) any breach or material inaccuracy of any representation or warranty by
the Members contained in this Agreement; or (ii) failure by the Members to
perform their respective obligations under this Agreement.


5.    Conditions To the Company's Obligations. Unless waived by the Company in
writing, the Company's obligation to conclude this transaction as provided
herein is subject to the following conditions:


a.    All of the Members' warranties and representations set forth in this
Agreement shall be true and correct as of the Closing and the Members shall have
satisfied each of its obligations required hereunder on or prior to the Closing;


b.    The Company's Board of Directors shall have approved this Agreement and
the repurchase contemplated herein in accordance with the Company's operating
agreement;


c.    There shall have been no material adverse change in the condition or value
of the Units from the Effective Date to the Closing;


d.    The Company receives approval from its primary lender to repurchase the
Units and the Company secures the financing necessary to repurchase the Units,
which financing is on terms reasonably acceptable to the Company; and


e.    Steven Retterath and Edward Hatten shall submit a written resignation from
the Company's Board of Directors, in such form and substance as is reasonably
acceptable to the Company, which resignations shall be effective as of the
Closing.


In the event any such conditions shall not have been satisfied on or prior to
the Closing or waived in writing by the Company, the Company, may (in addition
to any other remedies available hereunder, at law or in equity, all of which
shall be cumulative) terminate this Agreement.
    
6.    The Member's Obligations. In addition to any other obligations set forth
herein, the Members shall, at or prior to Closing, deliver the original
Certificates Numbered A1129, A1130, A1131 and A1132 to the Company duly endorsed
for transfer along with any other instruments as the Company should reasonably
require in order to effect the repurchase.


7.    The Company's Obligations. In addition to any other obligations set forth
herein, the Company shall deliver the Purchase Price defined in Section 2
hereof. Further, the Company shall provide tail coverage under the Company's
director and officer insurance policy for a period of three years following the
Closing covering Steven Retterath and Edward Hatten.


8.    Closing. This transaction shall be closed at the offices of the Company on
or before December 31, 2012 (the “Closing”).


9.    Confidential Information. Members acknowledge and agree that, in
connection with this transaction, Members have been provided with and/or have
access to certain confidential and proprietary sensitive business information of
the Company (hereafter collectively referred to as “Confidential Information”).
Members hereby acknowledge and agree that all such Confidential Information
shall be and remain the Company's sole and exclusive property and Members
covenant and agree to, at all times during the term hereof and thereafter: (i)
utilize such Confidential Information solely in connection with this
transaction, and not, under any circumstances, utilize such Confidential
Information, directly or indirectly, for any other purpose; (ii) treat, and
cause Members' agents, employees




--------------------------------------------------------------------------------




and representatives to treat, all such Confidential Information as confidential
and proprietary sensitive business information and as trade secrets of the
Company; and (iii) not, unless compelled by legal process, except with the
Company's prior written consent, divulge, disclose or otherwise make any
Confidential Information available to third parties.


10.    Tax Provisions. Based on the Company's current estimates, there will be
no taxable income allocated to the Members for the Company's 2012 taxable year.
The Company will provide the Members an estimate of the Section 754 depreciation
recapture, based on the information the Company's tax accountant previously
provided to the Members' legal counsel, by Thursday, December 13, 2012. In the
event the Company fails to deliver the Section 754 depreciation recapture
information by Thursday, December 13, 2012, the Members' may cancel the
Agreement in their discretion. Members understand and agree that the tax
information provided by the Company is solely an estimate by the Company based
on information currently available to the Company and that this information may
change. Further, Members agree that this tax information cannot be finalized
until the end of the Company's tax year.


11.    Review by Counsel. The Members acknowledge and agree that: (i) the
Members have carefully read and fully understand this Agreement; (ii) the
Members have been advised that this Agreement was drafted by the law firm of
Brown, Winick, Graves, Gross, Baskerville & Schoenebaum, P.L.C. as legal counsel
to the Company, and not as counsel to the Members; and (iii) the Members have
been advised to seek, and have had the opportunity to obtain, the advice of
independent legal counsel prior to and in connection with the execution of this
Agreement.


12.    Further Assurances. At any time, and from time to time, after the
Closing, each party will execute such additional instruments and take such
action as may be reasonably requested by any other party to accomplish the
objectives and consummate the transaction which is described in this Agreement.


13.    Miscellaneous. This Agreement constitutes the entire understanding
between the parties concerning the subject matter hereof. No other
representations, promises or agreements not contained herein are of any force or
effect. This Agreement shall be governed by and interpreted in accordance with
Iowa law, without regard to its choice of law principles, and shall not be
modified except in a writing signed by all parties. The parties agree to submit
to the jurisdictions of courts in the State of Iowa and agree that venue shall
be in Polk County, Iowa. This Agreement is binding upon the parties and their
heirs, representatives, agents, successors and assigns. This Agreement shall not
be assigned or delegated by either party, in whole or in part, without the prior
written consent of the other party. If any provision of this Agreement is held
to be invalid, unenforceable, or contrary to public policy, in whole or in part,
the remaining provisions shall not be affected. All covenants, warranties and
representations set forth in this Agreement shall survive the termination or
expiration hereof. This Agreement may be signed in counterparts, all of which
taken together shall constitute one executed original. Faxed or scanned and
e-mailed signatures shall have the same effect as original signatures under this
Agreement.


[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this UNIT REPURCHASE
AGREEMENT effective as of the day and year first above written.
        
GOLDEN GRAIN ENERGY, LLC
 
STEVEN J. RETTERATH
 
 
 
By: /s/ Walter Wendland
 
/s/ Steven J. Retterath
      Walter Wendland, President
 
 
 
 
 
POMPANO BEACH HOLDINGS, LLC
 
DELRAY LAND HOLDINGS, LLC
 
 
 
By: /s/ Steven J. Retterath
 
By: /s/ Steven J. Retterath
      Steven J. Retterath, Managing Member
 
      Steven J. Retterath, Managing Member
 
 
 















